461 So.2d 206 (1984)
Wisdom ELLERBEE, Appellant,
v.
CONCORDE ROOFING CO., and Fidelity Casualty Company of New York C/O Underwriters Adjusting Company, Appellees.
No. AZ-361.
District Court of Appeal of Florida, First District.
December 14, 1984.
*207 David L. Kahn of David L. Kahn, P.A., Fort Lauderdale, for appellant.
David R. Mankin of Law Offices of Millard C. Glancy, Hollywood, for appellees.
SHIVERS, Judge.
The claimant in this workers' compensation case appeals the deputy commissioner's order which denied his claims for interest, penalties, and further medical treatment. The order on review, after setting forth that the deputy has jurisdiction of the parties and the subject matter, that claimant was injured on October 6, 1983, and that claimant duly received medical attention and temporary total disability benefits, concludes simply with, "I have carefully considered all of the testimony and all of the evidence before me, and on the basis of same consider the claims made by the employee at the hearing to be without merit." Both the claimant and the employer/carrier urge that the deputy's failure to set forth in his order proper findings of ultimate facts precludes intelligent judicial review. We agree. Accordingly, the deputy's order is reversed and this cause remanded to the deputy to make findings of facts and conclusions of law in accord with section 440.25(3)(c), Florida Statutes (1983). The deputy may conduct further hearings if, in his discretion, he deems that necessary.
REVERSED and REMANDED.
MILLS and WENTWORTH, JJ., concur.